                    ~"i



                                                                                                                                                                                 I
<!,   ...,   <'    (l',C,



                  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of!



                                                      UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                       v.                                             (For Offenses Committed On or After November 1, 1987)


                                     Reynaldo Sanchez-Corazon                                         Case Number: 3:19-mj-24372

                                                                                                     Lune C Rodri
                                                                                                     Defendant's Attorney
                                                                                                                                       FILED
                  REGISTRATION NO. 91471298
                  THE DEFENDANT:                                                                                                      "I-.8         2019
                   cgJ pleaded guilty to count(s) _1:'. . .::'.of'.:._C:::'.o~m:::!'.:pl'.'.'.a:'.'.in::.t_ _ _ _ _ _ _ _ _ _-+...JC~L~ER~K~"~"~IS!-RIC:J:'-CO
                                                                                                                                                            -YR=F--1
                   •        was found guilty to count( s)                                             !eUTHERN DISTRICT OF CALIFORNIA
                            after a plea of not guilty.                                                                             ""                                     ,'   ·•,



                            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                  Title & Section                   Nature of Offense                                                                  Count Number(s)
                  8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

                   •        The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   •        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                              IMPRISONMENT
                         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                  imprisoned for a term of:

                                               ¥      TIME SERVED                              • ________ days
                   cgj Assessment: $10 WAIVED          IZl Fine: WAIVED
                   IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the defendant's possession at the time of arrest upon their deportation or removal.
                   •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Monday, November 18, 2019
                                                                                                  Date of Imposition of Sentence


                  Received        ~-b
                                 DUSM                                                             IIJiLd~ocK
                                                                                                  UNITED STATES MAGISTRATE JUDGE



                  Clerk's Office Copy                                                                                                            3:19-mj-24372
